      Case 3:18-cr-00203-EMC Document 314 Filed 09/13/19 Page 1 of 7


 1   KEKER, VAN NEST & PETERS LLP
     ELLIOT R. PETERS - # 158708
 2   epeters@keker.com
     CHRISTOPHER C. KEARNEY - # 154101
 3   ckearney@keker.com
     ELIZABETH K. MCCLOSKEY - # 268184
 4   emccloskey@keker.com
     NICHOLAS S. GOLDBERG - # 273614
 5   ngoldberg@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant
     CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                    Case No. 3:18-cr-00203-EMC

14                  Plaintiff,                    DEFENDANT’S MOTION TO EXCLUDE
                                                  EVIDENCE AND ARGUMENT
15             v.                                 RELATING TO “FAD-FREE” FISHING
16   CHRISTOPHER LISCHEWSKI,                      Date:      October 1, 2019
                                                  Time:      9:30 a.m.
17                  Defendant.                    Dept.      Courtroom 5 – 17th Floor
                                                  Judge:     Hon. Edward M. Chen
18
                                                  Date Filed: May 16, 2018
19
                                                  Trial Date: November 4, 2019
20

21

22

23

24

25

26

27

28

                DEFENDANT’S MOTION TO EXCLUDE EVIDENCE AND ARGUMENT RELATING TO
                                        “FAD-FREE” FISHING
                                      Case No. 3:18-cr-00203-EMC
     1345151
         Case 3:18-cr-00203-EMC Document 314 Filed 09/13/19 Page 2 of 7


 1                                         I.     INTRODUCTION

 2             At the Court’s invitation, defendant Christopher Lischewski hereby moves, pursuant to

 3   Federal Rule of Evidence 403, to exclude evidence and argument relating to an alleged agreement

 4   not to offer products based on fishing gear or methods—in particular, tuna labeled “FAD-free.”1

 5             As the Court rightly observed in response to the government’s offer of proof on this topic,

 6   the government’s evidence does “not appear to be probative of the alleged price fixing

 7   conspiracy,” and the Court did “not see a nexus between the offer of proof” and the alleged price-

 8   fixing conspiracy. Dkt. No. 310 at 2. “Even if offered as circumstantial evidence (e.g., to show a

 9   desire to maximize profits generally), there is a very weak inference that the FAD-free agreement

10   is probative of a method or means of furthering the alleged conspiracy to fix canned tuna prices.”

11   Id. At most, the government’s evidence suggests a “general desire to maximize profits, a

12   perception that American consumers were unwilling to pay a higher price for FAD-free products,

13   and an understanding that Bumble Bee, Starkist and Chicken of the Sea wanted to present a

14   unified voice against Greenpeace’s campaign. Weighed against the absence of any real probative

15   value,” is the Court’s well-founded “concern that such evidence would create an unnecessary

16   sideshow and confusion for the jury regarding a collateral issue. It would likely lead to

17   conflicting and extensive evidence as to the motives of the parties regarding the FAD free

18   decision.” Id. at 3. Accordingly, and to “assure a fair process,” the Court invited this motion. Id.

19             As demonstrated below, this Court’s inclination to exclude such evidence, as expressed at

20   the September 4, 2019 hearing and in the Court’s subsequent minute order, is correct. See id. at

21   2–3; Dkt. No. 307 at 12:20–36:11. Evidence relating to the alleged FAD-free agreement is not

22   probative of a price-fixing conspiracy, and any probative value is substantially outweighed by the

23   dangers of a prejudicial, confusing, misleading and time-consuming sideshow about FAD-free

24   labeling, which is a collateral issue at most. The Court, therefore, should exclude evidence and

25   argument relating to the alleged agreement not to offer products based on fishing gear or

26   methods, including “FAD-free” methods.

27
     1
28       A “Fish Aggregating Device,” or “FAD,” is a floating object that attracts fish.
                                                    1
                 DEFENDANT’S MOTION TO EXCLUDE EVIDENCE AND ARGUMENT RELATING TO
                                         “FAD-FREE” FISHING
                                       Case No. 3:18-cr-00203-EMC
     1345151
      Case 3:18-cr-00203-EMC Document 314 Filed 09/13/19 Page 3 of 7


 1                                           II.    ARGUMENT

 2             As the Court is well aware, even relevant evidence may be excluded “if its probative value

 3   is substantially outweighed by a danger of one or more of the following: unfair prejudice,

 4   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

 5   cumulative evidence.” Fed. R. Evid. 403.

 6             For example, in Thurman Industries, Inc. v. Pay ’N Pak Stores, Inc., 875 F.2d 1369 (9th

 7   Cir. 1989), the Ninth Circuit upheld the district court’s exclusion of evidence of the defendant’s

 8   allegedly anticompetitive conduct because it “was only ambiguously anticompetitive.” Id. at

 9   1380. Furthermore, although the plaintiff argued that the evidence in question was probative of

10   the conduct element of its attempted-monopolization claim, the central issue in the case was

11   whether the defendant had engaged in predatory pricing, and the plaintiff “would have been

12   required to establish its predatory pricing allegations” in any event. Id. “But a showing of

13   predatory pricing would have established the conduct element as well. Thus, the evidence held

14   inadmissible was somewhat cumulative and only modestly probative of the conduct needed for

15   attempted monopolization. On the other side of the Rule 403 equation, however, the evidence

16   held inadmissible threatened to confuse the issues or mislead the jury.” Id. In particular, the jury

17   could have been “strongly influenced” by evidence of the defendant’s “aggressive behavior,”

18   even though that behavior did not support an inference of intent to monopolize. Id. “The district

19   court could reasonably decide that this danger of improper influence on the intent element

20   substantially outweighed” the plaintiff’s “less-than-compelling need for introduction of the

21   evidence on the conduct element. Consequently, the exclusion of the evidence was not an abuse

22   of discretion.” Id.

23             Similarly, in Weit v. Continental Illinois National Bank & Trust Co. of Chicago, 641 F.2d

24   457 (7th Cir. 1981)—on which the Ninth Circuit relied in Wilcox v. First Interstate Bank of

25   Oregon, N.A., 815 F.2d 522, 527 (9th Cir. 1987)—the court affirmed the exclusion, under

26   Rule 403, of evidence relating to lobbying efforts regarding interest rates that could be charged on

27   credit cards. The court acknowledged that “an inference can be drawn that the banks would not

28   have worked together in lobbying for passage of a bill in the legislature unless they had implicitly
                                                    2
                 DEFENDANT’S MOTION TO EXCLUDE EVIDENCE AND ARGUMENT RELATING TO
                                         “FAD-FREE” FISHING
                                       Case No. 3:18-cr-00203-EMC
     1345151
      Case 3:18-cr-00203-EMC Document 314 Filed 09/13/19 Page 4 of 7


 1   agreed on an interest rate as well,” which would be price fixing. Weit, 641 F.2d at 466. “While

 2   an inference of a separate agreement to fix consumer credit rates could be drawn from this

 3   evidence, the more direct link is to the defendants’ legislative efforts which Noerr-Pennington

 4   immunizes from anti-trust liability.” Id. at 467. Although the district court might have instructed

 5   the jury against imposing liability based on lobbying activity, even so, “confusion of issues is the

 6   probable result of admission of this evidence,” and the district court correctly excluded it under

 7   Rule 403. Id.

 8             Here, as the Court has recognized, introduction of evidence about FAD-free tuna “would

 9   create an unnecessary sideshow and confusion for the jury regarding a collateral issue.” Dkt.

10   No. 310 at 3. In response to the government’s attempt to prove that Mr. Lischewski resisted

11   “FAD-free” labeling as a purported means of advancing the alleged price-fixing conspiracy, Mr.

12   Lischewski must be allowed to explain and prove that his resistance to the Greenpeace-led “Anti-

13   FAD” campaign was based on his sincere and well-founded belief that Greenpeace’s campaign

14   was misguided and counterproductive, and that “FAD-free” labeling would be misleading and

15   harmful to competition. Indeed, the government admits that, “Yes, the Defense will be entitled to

16   present some evidence of the reasons why of [sic] Mr. Lischewski believed [that], and you know

17   what? They are allowed to do that.” Dkt. No. 307 at 29:20-22.

18             As the Court rightly indicated, moreover, it will not just be “some evidence,” id., but

19   “extensive evidence,” Dkt. No. 310 at 3. The parties “could spend days in front of the jury just

20   debating, you know, the pros and cons and we get into the whole debate about Greenpeace and

21   everything else all for something that has such tiny probative value.” Dkt. No. 307 at 17:15-20.

22   This is a “403 problem,” id., and the solution is to exclude the evidence. See, e.g., Tennison v.

23   Circus Circus Enters., Inc., 244 F.3d 684, 690 (9th Cir. 2001) (affirming exclusion of evidence

24   that “might have resulted in a ‘mini trial,’ considering that much of [it] was disputed by

25   Defendants,” and resolving those disputes “would be an inefficient allocation of trial time”); In re

26   Cathode Ray Tube Antitrust Litig., No. C-07-5944 JST, 2016 WL 7803893, at *2 (N.D. Cal. Nov.

27   15, 2016) (“One function of Rule 403 is to avoid the introduction of large quantities of extrinsic

28   evidence to create mini-trials regarding tangentially related matters.”) (quotation marks omitted).
                                                    3
                 DEFENDANT’S MOTION TO EXCLUDE EVIDENCE AND ARGUMENT RELATING TO
                                         “FAD-FREE” FISHING
                                       Case No. 3:18-cr-00203-EMC
     1345151
         Case 3:18-cr-00203-EMC Document 314 Filed 09/13/19 Page 5 of 7


 1             Furthermore, as in Thurman, the government’s FAD-related evidence, even if probative,

 2   will be cumulative at best because the government can only prevail by proving price fixing by

 3   more direct evidence. See Thurman, 875 F.2d at 1380. If the government can prove price

 4   fixing—which it cannot—a mini-trial about FAD-free labels will simply be a waste of time. And

 5   if the defense is right that the government cannot prove price fixing, yet the jury returns a guilty

 6   verdict, then the danger that concerned the court in Weit will be manifest: the jury will have found

 7   liability based on lawful activity. See Weit, 641 F.2d at 466–67. Either way, the risks

 8   substantially outweigh the probative value of the FAD-related evidence, if any.

 9             The government’s September 3, 2019 offer of proof only confirms that its FAD-related

10   evidence should be excluded.2 For example, the government quotes selectively from Shue Wing

11   Chan’s deposition transcript, but if the government were allowed to present such evidence at trial
12   in the manner its proffer suggests, it would be “misleading the jury.” Fed. R. Evid. 403. Mr.
13   Chan’s testimony does not support any inference that the alleged agreement not to market “FAD-
14   free” tuna furthered the alleged price-fixing conspiracy. Instead, Mr. Chan testified that the
15   suggestion that “FAD-free is better” is “not something that the industry agree[s] with.” Ex. 2472
16   at 264:18-19. Resisting labels that industry leaders believe to be misleading does not further a
17   price-fixing conspiracy, it is simply what the law requires. See 15 U.S.C. § 45; 16 C.F.R. § 260.1
18   et seq. Mr. Chan also testified that if industry leaders had switched “from FAD to FAD-free,
19   there is not enough [FAD-free] fish in the market,” which would create artificial scarcity in
20   pursuit of a supposed environmental benefit that consumers—like the industry leaders

21   themselves—do not see as an actual benefit. Ex. 2472 at 312:11–314:11; see also id. at 264:23–

22   265:5 (same). That has nothing to do with price fixing, as the Court rightly noted. See Dkt.

23

24
     2
25     The Court has noted that any “additional evidence” the government may offer in connection
     with its September 20, 2019 response to this motion will “be received with skepticism if it is
26   inconsistent with the documents and witness statements already in the Government’s possession.”
     Dkt. No. 310 at 3. Mr. Lischewski reserves the right to object or otherwise respond to any
27   “additional evidence” the government may offer, including by demonstrating that such evidence
     is inconsistent with the government’s September 3, 2019 proffer, and/or that the government
28   could and should have included its “additional evidence” in that proffer.
                                                    4
                 DEFENDANT’S MOTION TO EXCLUDE EVIDENCE AND ARGUMENT RELATING TO
                                         “FAD-FREE” FISHING
                                       Case No. 3:18-cr-00203-EMC
     1345151
         Case 3:18-cr-00203-EMC Document 314 Filed 09/13/19 Page 6 of 7


 1   No. 307 at 23:10-13 (stating that Mr. Chan’s testimony about the alleged FAD-free agreement

 2   “doesn’t tie it back to the price-fixing conspiracy”).

 3             Nor do the government’s proffered trial exhibits support its argument that the decision not

 4   to label products as “FAD-free” had anything to do with price fixing. For example, the

 5   government cites Exhibit 212, but that email makes clear that the FAD-free issue only came about

 6   due to “Greenpeace[’s] push,” and Mr. Lischewski and others disagreed with Greenpeace’s

 7   position because it was not supported by science or practice, as it is “practically IMPOSSIBLE to

 8   separate School from FAD caught” fish, and “even more difficult to maintain segregation during

 9   unloading and transshipping.” Similarly, Exhibit 266 merely explains Bumble Bee’s position that

10   “identification of gear type” does not provide “value to consumers and has the greater risk of

11   creating unwarranted confusion and concern.” Exhibit 2183 also details Bumble Bee’s reasons

12   for pushing back against Greenpeace’s position, which was “not supported by science” and would

13   cause customer confusion. Finally, there is no evidence supporting the government’s contention

14   that “FAD-free” tuna would have been a “lower-margin product.” DOJ Proffer at 1. On the

15   contrary, “FAD-free” tuna would have been a premium product and the costs of producing it (to

16   the extent “FAD-free” claims could even be verified3) would have been passed on to consumers,

17   as the government’s own cited evidence demonstrates. See Ex. 268 (February 13, 2012 email
18   explaining that Safeway’s “non-FAD” private label product would “result in higher pricing”);
19   3
       When industry leaders were discussing how to address Greenpeace’s “Anti-FAD” campaign,
20   there was no verified source of “FAD-free” tuna on the market. See Ex. 2183. Indeed, there was
     not even an accepted definition of what constitutes a FAD. Does it include floating logs, patches
21   of seaweed, dead whales, and other naturally-occurring debris? Does it have to be a man-made
     device specifically deployed to facilitate purse-seine fishing? These and other such questions
22   were the subjects of active review and discussion at the time. And however FADs are defined,
     there was no agreed upon or approved method to validate or certify FAD-free fish at the relevant
23   time. Without a certification or observer program (human or electronic), it would be impossible
     to certify that fish was actually FAD-free. A fishing trip is generally 45 to 60 days, during which
24   the vessel will catch between 1,000 and 1,500 tons of tuna, one net-full at a time, each of these
     “sets” containing between 10 and 300 tons of tuna. The tuna is brought on board and placed into
25   “wells”—tanks of refrigerated sea water—each of which holds about 50 to 70 tons of fish.
     Without trained and independent observers or electronic surveillance equipment on board, there is
26   no way to verify that fish placed into these wells is FAD-free. In many cases, fish is intermingled
     from one set to another to fill one well before starting another. So even if Bumble Bee had
27   agreed to put “FAD-free” on its labels, it would have had no way to certify that the tuna was
     actually FAD-free other than by taking the word of the fishermen, and one can only imagine the
28   damage to the brand if tuna labeled “FAD-free” was later found to have been caught on FADs.
                                                    5
                 DEFENDANT’S MOTION TO EXCLUDE EVIDENCE AND ARGUMENT RELATING TO
                                         “FAD-FREE” FISHING
                                       Case No. 3:18-cr-00203-EMC
     1345151
      Case 3:18-cr-00203-EMC Document 314 Filed 09/13/19 Page 7 of 7


 1   Ex. 2183 at 3 (“Independent research suggests that only a small percentage of mainstream

 2   consumers are willing to pay more for” supposedly environmentally friendly products). While

 3   these exhibits clearly show that Mr. Lischewski and others genuinely disagreed with

 4   Greenpeace’s position on the use of FADs, they do not show any conspiracy to fix prices.

 5                                           III.   CONCLUSION
 6             For the foregoing reasons, as well as those already identified by this Court, the Court

 7   should exclude evidence and argument relating to the alleged agreement not to offer products

 8   based on fishing gear or methods, including “FAD-free” methods.

 9

10   Dated: September 13, 2019                                KEKER, VAN NEST & PETERS LLP
11

12                                                     By:    /s/ Elliot R. Peters

13                                                            ELLIOT R. PETERS
                                                              CHRISTOPHER C. KEARNEY
14                                                            ELIZABETH K. MCCLOSKEY
                                                              NICHOLAS S. GOLDBERG
15
                                                              Attorneys for Defendant
16                                                            CHRISTOPHER LISCHEWSKI

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
                 DEFENDANT’S MOTION TO EXCLUDE EVIDENCE AND ARGUMENT RELATING TO
                                         “FAD-FREE” FISHING
                                       Case No. 3:18-cr-00203-EMC
     1345151
